 


 HR 3245 ENR: Restore the Harmony Way Bridge Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 3245 
 
AN ACT 
To transfer a bridge over the Wabash River to the New Harmony River Bridge Authority and the New Harmony and Wabash River Bridge Authority, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Restore the Harmony Way Bridge Act.  2.Transfer of bridge and landNotwithstanding any provision of the Act of April 12, 1941 (55 Stat. 140, chapter 71), not later than 180 days after the date of enactment of this Act, the White County Bridge Commission shall convey, without consideration, to the New Harmony River Bridge Authority and the New Harmony and Wabash River Bridge Authority, any and all right, title, and interest of such Commission in and to the bridge across the Wabash River at or near New Harmony, Indiana, in the approaches thereto, and in land underneath or adjacent to such bridge and its approaches.  
3.RepealThe Act of April 12, 1941 (55 Stat. 140, chapter 71) is repealed effective on the date that the White County Bridge Commission completes the conveyance described in section 2.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 